                             Case 3:20-cv-09519-EMC Document 8 Filed 01/06/21 Page 1 of 2




                                                                                                        FILED
                      2
                                                                                                       JAN 06 2021
                      3                                                                              SUSAN Y. SOONG
                                                                                                  CLERK, U.S. DISTRICT COURT
                      4                                                                          NORTH DISTRICT OF CALIFORNIA

                      5
                      6
                      7

                      8                                   UNITED STATES DISTRICT COURT

                      9                                  NORTHERN DISTRICT OF CALIFORNIA

                     10                                          SAN JOSE DIVISION

                     11
                             ABIGAIL BLOOMKING,
                     12                                                         Case No.
  t       ·-  (,:j


        E                                   Plaintiff,
       <2
  ::i
   0
 u:.:::              13                                                         ORDER DENYING REQUEST TO
 ...., ro                            V                                          SEAL RECORD AND CASE FILE
 .2 U                14
  .b <.+-.
 -� 0                        JAMIL MALIK BEY aka JOSH ROYCE
 Oui:
   (fJ    •
                     15      BROK.EMOND,
   ro ·-
   Q.) ....,
. ...., (fJ


 C/)Q
                     16                     Defendants.

 ·°'= ..s::
   Q.)        Q.)
                     17           Jamil Malik Bey aka Josh Royce Brokemond (hereinafter "Bey") deposited the following
   C t
 ::::i        0
          ;z         18   · materials in the district court Drop Box for filing: (1) Drop Box Filing Information Card; (2) Civil
                     19   Cover Sheet; (2) "Jamil Malik Bey's Affidavit Moving for Order Sealing Record and Case File";

                     20   (3) Application to Proceed In District Court Without Prepaying Fees or Costs; (4) Declination of

                     21    Magistrate Form; (4) Notice of Removal of two cases pending in the Superior Cowt of California
                     22   for the County of San Francisco, Case Nos. CUD-20-667140 and CCH-20-582607, which appear
                     23   to be an unlawful detainer action pursuant to California Code of Civil Procedure section 1161(4)
                     24   and a civil harassment petition. The purported bases for removal are 28 U.S.C. §§1441, l443(b),

                     25   42 U.S.C. § 1981, and 18 U.S.C. § 242.

                     26           Bey's request to seal materials is based on California Assembly Bill 2819, signed by

                     27   Governor Jerry Brown in September of 2016. Bey asserts that the case file contains

                     28
                          ORDER DENYING REQUEST TO SEAL RECORD AND CASE FILE
                                                           1
                       Case 3:20-cv-09519-EMC Document 8 Filed 01/06/21 Page 2 of 2




                     discriminatory racially motivated allegations and statements that are false, fraudulent, damaging to
                 2   his reputation and character, infringe his right to privacy, and that cause harm to his credit and
                 3   ability to obtain credit and property.
                 4           Assembly Bill 2819, codified as California Code of Civil Procedure section 1161.2, limits
                 5   public access to civil case records for unlawful detainer cases in state court. The statute is not
                 6   applicable in federal court. The request to seal the record and case file is DENIED.
                 7          IT IS SO ORDERED.
                 8   Dated: January 6, 2021

                 9
                                                                      EDWARD J. DA VJLA
                10                                                    United States District Judge
                11

        ro      12
t:: ·-
 ::s    E
                13
u...., ,B
       :-=ro
 0


-� u            14
 !:J 4-<
-� 0
00
 ·c             15
n ·-
 Cl)
 Cl)    ....,


        a
....,    Cl)

r:/)            16
"'O     E
.:: ..c
 Cl)    Cl)
                17
 s::: t::
:::i
        z
        0
                18
                19

                20

                21

                22

                23

                24

                25

                26

                27

                28
                     ORDER DENYING REQUEST TO SEAL RECORD AND CASE FILE
                                                      2
